DETAILED ACTION

Claims 1, 12-13, 19, 23-24, 26, and 29 are currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 6/9/2020 (2) and 7/14/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

It is suggested that applicant define the nucleic acid encoding the first and second CARs independently of claim 1 to avoid confusion and indefiniteness.  

Claim 13 is further indefinite in that there is insufficient antecedent basis for the limitation, “the cleavage site” in the claim. Claim 13 recites, “which nucleic acid sequence, when expressed in a T cell, encodes a polypeptide which is cleaved at the cleavage site such that the first and second CARs are co-expressed on the cell surface”.  However, neither the body of claim 13, nor claim 12 upon which it depends, recites that any part of the nucleic acid encodes a cleavage site. Claim 13 recites a nucleic acid with the structure “AgB1-spacer1-TM1-endo1 -coexpr-AbB2-spacer2-TM2-endo2”. Claim 13 further defines these elements but does not recite that any of these elements comprises a cleavage site. As such, antecedent basis for “the cleavage site” is not present in claim 13 or independent claim 12. 
 
Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 23-24, 26, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Number 2015/0376296 (2015), hereafter referred to as Federov et al., with an effective filing date of 3/15/13. 
Federov et al. teaches two separate retroviral vectors, the first comprising a nucleic acid encoding an activating CAR and the second comprising a nucleic acid encoding an inhibitory CAR (iCAR), a T cell or NK cell transduced with the vectors where the cell express both the CAR and iCAR, a pharmaceutical composition or kit comprising the transduced cells, and methods of treating cancer comprising administering the transduced cells to a subject having a tumor (Federov et al., claims 1-94, and paragraphs 2, 8-12, 21, 23, 30, 107, 147, 158, 169-170, 190-191, and 222,  and Figures 1A and 1B). Federov et al. teaches that the first CAR and the second CAR bind to different antigens, where the first CAR binds to a tumor antigen, and the second CAR binds to an organ specific antigen, blood-brain barrier associated antigen, or cell surface carbohydrate (Federov et al., paragraphs 19-20, and 107, and Figure 1A). Federov et al. . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12-13, 19, 23-24, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Number 2015/0376296 (2015), hereafter referred to as Federov et al., with an effective filing date of 3/15/13, in view of Szymczak et al. (2004) Nature, Vol. 22(5) 589-594. 
Federov et al. teaches two separate retroviral vectors, the first comprising a nucleic acid encoding an activating CAR and the second comprising a nucleic acid encoding an inhibitory CAR (iCAR), a T cell or NK cell transduced with the vectors where the cell express both the CAR and iCAR, a pharmaceutical composition or kit comprising the transduced cells, and methods of treating cancer comprising administering the transduced cells to a subject having a tumor (Federov et al., claims 1-94, and paragraphs 2, 8-12, 21, 23, 30, 107, 147, 158, 169-170, 190-191, and 222,  and Figures 1A and 1B). Federov et al. teaches that the first CAR and the second CAR bind to different antigens, where the first CAR binds to a tumor antigen, and the second CAR binds to an organ specific antigen, blood-brain barrier associated antigen, or cell surface carbohydrate (Federov et al., paragraphs 19-20, and 107, and Figure 1A). Federov et al. teaches that the presence of the iCAR in addition to the CAR prevents unwanted immune activity 
Federov et al. differs from the instant invention as claimed by not specifically teaching to express both the CAR and the iCAR from the same vector. However, Federov et al. does teach a retroviral vector comprising a nucleic acid sequence encoding the iCAR where the vector further comprises an IRES and a second gene of interest (Federov et al., Figure 1B). Note that an IRES qualifies as a “coexpr” as defined in claim 13.  Federov et al. also teaches that level of expression of the iCAR is critical and is not as effective if the CAR is highly expressed and the iCAR is not highly expressed, based in part on promoter strength, and that an optimized CAR/iCAR ratio can be achieved through vector design. The skilled artisan would therefore have been motivated to express both the CAR and the iCAR from the same vector in order to 1) reduce the number of steps required to generate the genetically modified T cell expressing both a CAR and iCAR as taught by Federov et al., and 2) express both molecules from the same promoter to equalize protein expression. Therefore, in view of the benefits in simplifying the process of genetic modification of the T cell and in equalizing gene expression, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the retroviral vector set forth in 
While Federov et al. provides the teachings and motivation to express both the CAR and iCAR from a single nucleic acid sequence using a single promoter, Federov et al. does not teach a nucleic acid encoding both the CAR and iCAR where the encoded peptide is cleaved to generate the first and second CAR. As noted above, Federov et al. teaches the use of vectors comprising an IRES between two polypeptide coding sequences to co-express two different proteins from the single promoter. An IRES allows for the generation of a single mRNA which separately translates the first and second encoded polypeptide. Szymczak et al. supplements the teachings of Federov et al. by teaching an alternative method for expressing more than one protein from a single promoter. Szymczak et al. teaches a multicistronic retroviral vector that utilizes a sequence encoding a self-cleaving peptide between gene sequences operably linked to a single promoter in a retroviral vector to allow for production of equal amounts of the encoded proteins (Szymczak et al., pages 589 and 591). Szymczak et al. teaches that the use of a sequence encoding a self-cleaving peptide is an improvement over the use of an IRES, since IRES are subject to competition for translation factors which affects the amount of protein produced for each encoded gene (Szymczak et al., pages 589 and 591).  Thus, in view of the benefits of using a sequence encoding a self-cleaving peptide over an IRES in a multicistronic retroviral vector as taught by Szymczak et al., it would have been prima facie obvious to the skilled artisan to modify the retroviral as taught by Federov to comprise a sequence encoding a self-cleaving peptide instead of an IRES between the CAR and iCAR encoding sequences with a reasonable expectation of success. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 12-13, 19, 23-24, 26, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,172,885, hereafter referred to as the ‘885 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
 Claims 1-17 of the ‘885 patent are a species of the instant broader claims. The ‘885 patent claims recite nucleic acids, T cells, NK cells, vectors, pharmaceutical compositions, and methods of treating a disease, specifically cancer which contain the same elements and methods as currently claimed, but are narrower in that the ‘885 patent claims recite that the inhibitory CAR comprises a ligation-on inhibitory endodomain comprises a tyrosine phosphatase domain from a Src homology (SH2) domain-containing protein tyrosine phosphatase , and the spacer of the first CAR and the second CAR co-localize upon ligation of the first CAR and the second CAR.  It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Therefore, claims 1-17 of the ‘885 patent render obvious the instant claimed invention. 


 Claims 1-16 of the ‘886 patent are a species of the instant broader claims. The ‘885 patent claims recite nucleic acids, T cells, NK cells, vectors, pharmaceutical compositions, and methods of treating a disease, specifically cancer which contain the same elements and methods as currently claimed, but are narrower in that the ‘886 patent claims recite that the inhibitory CAR comprises a ligation-on inhibitory endodomain comprising a CD148 or CD45 tyrosine phosphatase domain, and the spacer of the first CAR and the second CAR are different.  It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Therefore, claims 1-16 of the ‘886 patent render obvious the instant claimed invention. 

Claims 1, 12-13, 19, 23-24, 26, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 12-20  of copending Application No. 16/613,364, hereafter referred to as the ‘364 application. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1-10, and 12-20 of the ‘364 application are a species of the instant broader claims. The ‘885 patent claims recite nucleic acids, T cells, NK cells, vectors, pharmaceutical compositions, and methods of treating a disease, specifically cancer which contain the same elements and methods as currently claimed, but are narrower in that the ‘364 application claims recite that the inhibitory CAR comprises an inhibitory endodomain comprising a tyrosine kinase In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Therefore, claims 1-10, and 12-20 of the ‘364 application render obvious the instant claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633